DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/28/2020.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The device of claim 1 and method of claim 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 11 recite: 
1. A computing device, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: 
obtain definition of transfer configuration rules for automatically handling requests for transfer of resources, the transfer configuration rules defining a plurality of handling actions for processing resource transfer requests and criteria associated with the respective handling actions, wherein the transfer configuration rules are generated based on historical transaction preference data associated with an entity; 
receive, from a computing system, a first resource transfer request; 
determine that the first resource transfer request satisfies criteria defined in the transfer configuration rules that are associated with a first one of the plurality of handling actions; and 
in response to determining that the first resource transfer request satisfies the criteria associated with the first handling action, process the first resource transfer request in accordance with the first handling action.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the simple legal or commercial interaction of conducting a resource transfer in accordance with rules for the purpose, as described in the specification, of automatically processing a resource transfer request.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of a computing device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 11 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, applying criteria implementing a resource transfer is notoriously well known as evidenced by the references cited on the PTO-892 and further enjoys its own classification, G06Q 20/405, directed to establishing or using transaction specific rules.  Moreover, the computing device of claims 1 and 11 is a known device, as discussed in paragraph [0038] of the Applicant’s specification.   Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 2-10 and 12-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-10 and 12-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional variables such as recipient, time, amount, balance, accounts, multiple rules and history when implementing rules for a resource transfer (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2019/0354979) in view of Griggs (US 8,407,142).
Claim 1 recites:
A computing device, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: (Crawford, Fig. 1A, [0033], AFM server 102; Fig. 2, server 102 is a computing device 200 network interface 202, memory 204, processor 206)
obtain definition of transfer configuration rules for automatically handling requests for transfer of resources, the transfer configuration rules defining a plurality of handling actions for processing resource transfer requests and criteria associated with the respective handling actions, wherein the transfer configuration rules are generated based on historical transaction preference data associated with an entity; (Crawford, Fig. 1A, [0036], users schedule financial transactions depending on user defined rules; [0041], rule generation module enables users to generate rule/plan to dynamically transfer money into or out of accounts; Fig. 3, [0086], steps 302, 304, 306; [0087], discusses presenting the user with historical data indicating when and where money has been transferred because of rules to determine effect of rules.  Crawford does not specifically disclose the transfer configuration rules are generated based on historical transaction preference data associated with an entity.  However, the related art reference Griggs, Fig. 1, 8:4-8:30, discusses using a transaction history to update payment processing rules.  It would have been obvious to a person of ordinary skill in the art to modify the rules of Crawford to be based on transaction history as in Griggs in order to automatically and dynamically adjust to different personal financial situations as discussed in Crawford, [0031].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Griggs in Crawford since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of managing financial accounts and one of ordinary skill in the art would recognize the combination to be predictable.)
receive, from a computing system, a first resource transfer request; (Crawford, Fig. 1A, [0036], third party servers 106 are able to comprise merchants, billing service providers, etc; [0041], bill)
determine that the first resource transfer request satisfies criteria defined in the transfer configuration rules that are associated with a first one of the plurality of handling actions; and (Crawford, [0041], automatically pay a bill if it is under $200)
in response to determining that the first resource transfer request satisfies the criteria associated with the first handling action, process the first resource transfer request in accordance with the first handling action.  (Crawford, [0041], automatically transfer money according to condition-trigger pairs of the rules)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  Regarding method claim 11, Crawford, Fig. 3, [0086], method.
Claim 2 recites:
The computing device of claim 1, wherein the criteria include at least one of: a threshold representing a maximum amount for a handling action to apply; (Crawford, [0041], greater than $200)
a transferee identifier indicating a transferee for which the handling action is to apply; or (Crawford, [0054], destination type identifier; Fig. 3, [0086], selection of destination for account rule at Step 302)
an account balance indicating a minimum account balance for the handling action to apply.  (Crawford, [0031], low balance; [0032], “exists at least a certain balance”; [0041], “condition 2: trigger=source account balance”) 
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The computing device of claim 1, wherein the transfer configuration rules include definition of one or more time periods corresponding to the respective handling actions.  (Crawford, [0041], duration; [0044], specific time period; [0048], time)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The computing device of claim 1, wherein obtaining the definition of transfer configuration rules comprises receiving, from a client device, input of the definition of transfer configuration rules.  (Crawford, Fig. 1A, [0033]-[0035], application executing on client device 104 performs AFM product features; [0041], rules)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The computing device of claim 1, wherein the transfer configuration rules include definition of one or more accounts from which transfer of resources may be initiated for handling resource transfer requests.  (Crawford, [0054], source rules; Fig. 3, [0086], selection of source for account rule at Step 302)
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The computing device of claim 1, wherein the transfer configuration rules include at least a primary set of rules and a secondary set of rules, the secondary set of rules including definition of at least one handling action and corresponding criteria, wherein the handling action defined by the primary set of rules is different from that defined by the secondary set of rules.  (Crawford, [0041], first and second condition pairs based on bill amount and source account balance; see also [0042]-[0050])
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The computing device of claim 6, wherein determining that the first resource transfer request satisfies criteria defined in the transfer configuration rules that are associated with the first one of the plurality of handling actions comprises: determining that the first resource transfer request does not satisfy criteria associated with any of the handling actions defined in the primary set of rules; and (Crawford, [0041], first or primary condition; see also [0042]-[0050])
in response to determining that the first resource transfer request does not satisfy criteria associated with any of the handling actions defined in the primary set of rules, checking criteria associated with the at least one handling action defined in the secondary set of rules.  (Crawford, [0041], second or exception condition; see also [0042]-[0050])
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The computing device of claim 1, wherein the transfer configuration rules include definition of quantum of resources for transfer associated with the respective handling actions.  (Crawford, [0041], $200; [0044], triggers based on amounts.  Please note that the Applicant’s specification, [0054], defines “quantum” as an amount.) 
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The computing device of claim 1, wherein the transfer configuration rules include a set of default handling actions for processing resource transfer requests.  (Crawford, [0051], rules are able to be determined automatically by the generation module with default values; see also [0066], [0086], [0092], [0102], [0116])
Claim 19 corresponds to claim 9 and is rejected on the same grounds.
Claim 10 recites:
The computing device of claim 1, wherein the instructions, when executed, configure the processor to: generate recommendations of one or more transfer configuration rules based on the historical transaction preference data; and provide, to a client device, the generated recommendations.  (Crawford, [0087], discusses presenting the user with historical data indicating when and where money has been transferred because of rules to determine effect of rules.  Crawford does not specifically disclose generate recommendations of one or more transfer configuration rules based on the historical transaction preference data; and provide, to a client device, the generated recommendations.  However, the related art reference Griggs, Fig. 1, 8:4-8:30, discusses providing a recommendation to customer 20 regarding payment processing rules.  It would have been obvious to a person of ordinary skill in the art to modify the rules of Crawford to include the recommendation as in Griggs in order to automatically and dynamically adjust to different personal financial situations as discussed in Crawford, [0031].)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Dravneek (US 2022/0067676) discusses resource allocation based on historical data usage, Title.
Jain (US 2021/0243191) discusses a resource transfer authorization decision engine, Title.
Kade (US 2020/0286163) discusses an intraday resource management system, Title.
Dintenfass (US 2020/0249853) discusses smart contract dependent resource transfer, Title.
Chu (WO 2018/164635) discusses recommending a rule using historical transactions, page 7, line 34, through page 8, line 31.
Aggarwal (US 2017/0124541) discusses bill management rules, [0047].
Nandakumar (US 2017/0046700) discusses automatic payment using rules, [0019].
Crawford (US 2016/0125408) discusses automated rule based payments, [0003].
Gervais (US 2015/0262183) discusses funds transfer based on a set of rules, [0006].
Purves (US 2013/0346302) discusses automatic bill pay, [0143].
Kaminsky (US 2008/0162579) discusses applying rules to a resource, Abstract.
Landry (US 6,996,542) discusses paying bills with selective payor and payee controls, Title.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY HARPER/Examiner, Art Unit 3692